NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Applicant’s Amendments
Applicant’s amendments in claim 26 in the After Final Amendment filed May 5, 2022 have been received, considered and entered by Examiner.

Note on claim interpretation
Examiner notes that Applicant’s specification defines the term “semi-permeable” as describing a material that is permeable to gas (i.e., hydrogen gas) and impermeable to the metal hydride composition of the application (see, for example, paragraph 0097 of Applicant’s Published Application US 2018/0087716).

WITHDRAWN REJECTIONS
The obviousness double patenting rejection has been withdrawn due to Applicant’s filing of a compliant Terminal Disclaimer on May 5, 2022. The Terminal Disclaimer filed on May 5, 2022 is directed to U.S. Patent No. 9,841,147 (the parent application 15/161,800 of the current application).
The 35 U.S.C. 112(a) rejection of claims 26 and 27 has been withdrawn due to Applicant’s amendments in claim 26 in the Amendment filed May 5, 2022.

Allowable Subject Matter
Claims 22, 24-27, 29, 31 and 36-42 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The prior art of record fails to teach or suggest a gas storage assembly as claimed having all structural and compositional limitations as claimed, including: a gas storage assembly as claimed having endcap ports as claimed, each having an associated semi-permeable membrane aligned therewith, wherein each endcap port and its associated semi-permeable membrane provide fluid communication between the inner chamber and the storage space. Close prior art Halene et al. (USPN 4,446,111) does not teach or suggest to one of ordinary skill in the art a gas storage assembly as claimed having endcap ports as claimed, each having an associated semi-permeable membrane aligned therewith, wherein each endcap port and its associated semi-permeable membrane provide fluid communication between the inner chamber and the storage space. The 35 U.S.C. 103 rejection based on Halene et al. (USPN 4,446,111) was withdrawn in the Final Rejection mailed April 1, 2022 (page 3, paragraph 6).

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier, can be reached at 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/            Primary Examiner, Art Unit 1788